UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54009 FREEBUTTON, INC. (Exact name of registrant as specified in its charter) Nevada 20-5982715 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 545 Second Street, #6 Encinitas, CA 92024 (Address of principal executive offices) (Zip Code) (760) 487-7772 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x As of August 9, 2013, the registrant had 33,544,260 shares of common stock, $0.001 par value, outstanding. FREEBUTTON, INC. QUARTERLY REPORT ON FORM 10-Q June 30, 2013 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Results of operations 4 Item 3. Qualitative and Quantitative Disclosures About Market Risk 6 Item 4. Controls And Procedures 6 Part II. OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use Of Proceeds 7 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 8 Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of FreeButton, Inc. Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the report. All subsequent written and oral forward-looking statements concerning other matters addressed in this report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I. FINANCIAL INFORMATION Item 1. Financial Statements FREEBUTTON, INC. (Formerly Secured Window Blinds, Inc.) (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) June 30, 2013 BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO FINANCIAL STATEMENTS F-5 3 FREEBUTTON, INC. (Formerly Secured Window Blinds, Inc.) (A Development Stage Company) BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid - TOTAL CURRENT ASSETS - OFFICE EQUIPMENT, NET WEB DEVELOPMENT COSTS TOTALASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 4) Promissory Note (Note 5) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 3) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 33,407,000 shares of common stock (December 31, 2012 –33,300,000 ) Additional paid-in capital Deficit accumulated during the development stage ) ) TOTALSTOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ Going Concern (Note 1) The accompanying notes are an integral part of these financial statements. F-1 FREEBUTTON, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 November 27, 2006 (inception) to June 30, REVENUE $
